TDCJ Offender Details k Page 1 of 2

q %/(OL@‘ ' OL
w n New foender 5earch _

Te_xAs- DE._PARTMENT or CR,I_M!NAL_, .lus'rice_

 

Offender lnformation Details

SlD Number: 05044621

TDCJ Number: ' 01875978

Name: k 4 CHANDLER,|V||CHAEL RAY JR
Race: l B

Gender: v _ l\ll

DOB: _ 1975-12-16

Maximum Sentence Date: L|FE SENTENCE v CUMULATIVE OFFENSES
Current Faci|ity: ESTELLE

Projected Release Date: , NOT AVA|LABLE

Parole E|igibility Date: 2018-05-07

Offender Visitation Eligible: §

information provided is updated once daily dun'ng Weekdays and multiple times per day
on visitation days. Because this information is subject to change, family members and
_ friends are encouraged to call the unit prior to traveling for a visit.

SPEC|AL lNFORMATlON FOR SCHEDULED RELEASE:

scheduled Release patel Offender is not scheduled for release at this time.
scheduled Release 'l'ype; Wi|| be determined when release date is scheduled
scheduled Release Lecatlch: Wi|| be determined When release date is scheduled.

 

PafO|eRevlew|nformatlon f

 

Offense History:

 

Offense Sentence
Date Offense Date

Sentence (YY-

County Case No. MM_DD)

 

 

 

http://offender.tdcj .texas. gov/OffenderSearch/offenderDetail.action?sid=05044621 7/3/2015